Citation Nr: 1707891	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-42 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a prostate disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for neuropathy.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for leukemia.

7.  Entitlement to service connection for glaucoma.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

9.  Entitlement to service connection for pancreatic cancer to include as secondary to service-connected diabetes mellitus.  

10.  Entitlement to service connection for Parkinson's disease to include as secondary to herbicide exposure in Thailand.

11.  Entitlement to service connection for fatty liver to include as secondary to service-connected diabetes mellitus.

12.  Entitlement to service connection for hypertensive cardiovascular disease to include as secondary to service-connected diabetes mellitus.

13.  Entitlement to service connection for renal manifestations as secondary to service-connected diabetes mellitus.

14.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected diabetes mellitus.  

15.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  

16.  Entitlement to service connection for radiculopathy of the hands and arms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDING OF FACT

In February 2016, the appellant's surviving spouse notified VA that the appellant died in February 2016.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
KELLI A. KORDICH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


